Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 October 29, 2010 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Attention: James O’Connor RE:Voyageur Intermediate Tax Free Funds (the “Registrant”) File Nos. 811-04364; 002-99266 Dear Sir or Madam: On behalf of the Registrant, and pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “1933 Act”), please find transmitted herewith for filing via the EDGAR system Post-Effective Amendment No. 42 (the “Amendment”) to the Registrant’s Registration Statement on Form N-1A.The Registrant is filing this Amendment for the purpose of revising disclosure to conform to changes to Form N-1A, including compliance with the new summary prospectus requirements. The prospectus and statement of additional information contained in this amendment relate to five registrants:the Registrant, Voyageur Insured Funds, Voyageur Mutual Funds, Voyageur Mutual Funds II and Voyageur Tax Free Funds.Separate post-effective amendments, each of which includes this common prospectus and statement of additional information (and each of which includes its own Part C) are being filed today by Voyageur Insured Funds (File Nos. 811-04973/033-11235), Voyageur Mutual Funds (File Nos. 811-07742; 033-63238),Voyageur Mutual Funds II (811-04989/033-11495), and Voyageur Tax Free Funds (File Nos. 811-03910/002-87910). On or prior to the effective date of the Amendment, the Registrant intends to file a subsequent post-effective amendment pursuant to Rule 485(b) under the 1933 Act for the purposes of:(i) responding to any comments conveyed by the staff of the U.S. Securities and Exchange Commission on the Amendment; and (ii) updating financial and certain other information contained in the prospectus and the statement of additional information. If you have any questions or comments regarding this filing, please call me at (215) 564-8099. Sincerely, /s/Jonathan M. Kopcsik Jonathan M. Kopcsik cc:Emilia P. Wang Bruce G. Leto
